Citation Nr: 1600312	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for major depressive disorder (MDD), previously identified as anxiety disorder. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to August 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the RO in the February 2010 rating decision characterized the Veteran's psychiatric disability as anxiety disorder not other specified with associated depression, and granted an initial disability rating of 30 percent effective March 25, 2009.  The Board also acknowledges that a VA examiner in a December 2011 examination reformulated the Veteran's diagnosis as MDD and PTSD, and explicitly stated that it was not possible to differentiate what portion of the Veteran's occupational and social impairment is attributable to each diagnosis.  Thereafter, in a December 2013 addendum, the December 2011 VA examiner clarified that the MDD was a progression of the anxiety disorder not otherwise specified that was first diagnosed in January 2010, and that the PTSD was a distinct diagnosis that did not progress from the former anxiety disorder.  

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2010 rating decision, the RO granted the Veteran service connection for an anxiety disorder not otherwise specified with associated depression, and assigned an initial disability rating of 30 percent effective March 25, 2009.  Thereafter, in March 2010 the Veteran filed a notice of disagreement contesting the initial rating of 30 percent and asserting that he experiences several symptoms of PTSD.  In a March 2011 statement of the case, the RO continued the 30 percent rating for the Veteran's anxiety disorder.  In response thereto, the Veteran submitted a May 2011 formal appeal, accompanied by a statement supporting the stressors he believed were the cause of his PTSD symptoms.  Most recently, in a September 2015 supplemental statement of the case (SSOC), the RO continued the 30 percent initial rating for the Veteran's mental health disorder, now characterized as MDD. 

The Veteran was last afforded a VA examination in December 2011, wherein he was diagnosed with MDD and PTSD.  In a December 2013 addendum, the December 2011 VA examiner clarified that the MDD diagnosis was a progression of the anxiety disorder that was diagnosed in January 2010 and to which the 30 percent initial rating applied.  As for the PTSD diagnosis, the VA examiner stated that it was a wholly distinct diagnosis that did not progress from the prior anxiety disorder. 

In the December 2011 VA examination, the examiner found that the following symptoms were attributable to the Veteran's diagnoses: depressed mood, disturbance of motivation and mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Furthermore, the examiner stated that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal, routine behavior, self-care and normal conversation.  In addition, the examiner admitted that it is not possible to differentiate what portion of the occupational and social impairment is attributable to each diagnosis. 

Based on the December 2011 VA examination, the RO, in a September 2015 SSOC, continued the initial rating of 30 percent.  In that SSOC, the RO referred to medical records from the Durham, North Carolina VA medical center (VAMC).  There are no such medical records from the Durham VAMC included in the electronic record. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any records
of the Veteran's treatment at the Durham VAMC. 

2. Elicit from the Veteran all information regarding
any treatment at any VA medical facilities following separation from service, to specifically include any treatment for a mental health disorder after December 2011.  Furthermore, the Veteran should be invited to submit any additional medical evidence in support of his claim, to specifically include any private medical records documenting treatment for a mental health disorder, to include MDD and/or PTSD.  If the Veteran discloses the existence of any such records, secure releases from him in order to request those records from any private medical providers that he identifies.
 
3. Arrange to have the Veteran scheduled for an
appropriate VA examination for the purpose of determining the current level of impairment from the service-connected acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and all findings reported in detail.  

4. After completing the above, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




